Citation Nr: 0025649	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  99-07 146 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The appellant had active duty service from October 1966 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied claims of entitlement 
to service connection for residuals of a back injury, a neck 
disability and post-traumatic stress disorder (PTSD).  The RO 
also denied claims of entitlement to service connection for a 
skin condition, a respiratory condition, peripheral 
neuropathy, a kidney condition, a colon disability, 
sinusitis, and granted service connection for tinnitus and 
bilateral hearing loss.  The veteran appealed all denials of 
service connection.  However, at his hearing, held in May 
1999, he withdrew his appeals of his claims for all 
disabilities except residuals of a back injury, a neck 
disability and PTSD.  See 38 C.F.R. § 20.204 (1999).  During 
his personal hearing at the RO in May 1999, the veteran was 
given the opportunity to submit additional medical evidence 
in support of his claim.  In June 1999, his representative 
submitted a statement from the veteran with photo copies of 
photographs from Vietnam and the names of some individuals as 
evidence in support of his claim.  The RO noted that there 
was no diagnosis of PTSD or a verified stressor and the file 
was provided to the representative to submit a statement in 
support of the claim which was accomplished.  The Board finds 
that this additional material was essentially cumulative and 
did not require the issuance of a supplemental statement of 
the case.  A supplemental statement of the case is required 
when additional pertinent evidence is received following a 
statement of the case or supplemental statement of the case.  
38 C.F.R. § 19.31 (1999). 


FINDING OF FACT

The claims file does not contain competent medical evidence 
showing that the veteran has PTSD, or that there is a nexus 
between any current back or neck condition and his service.


CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for 
a back injury, a neck disability and PTSD are not well 
grounded.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he has a back injury and a neck 
disability as a result of his service.  He also argues that 
he has PTSD as a result of combat during his service in 
Vietnam.  In this regard, his discharge (DD Form 214) and 
personnel file (DA 20) which show that he served in Vietnam 
from October 1967 to September 1968, and that he received the 
Vietnam Service Medal, the Vietnam Campaign Medal and the 
Army Commendation Medal.  The veteran submitted photo copies 
of award certificates that he claimed he received, but which 
were not reflected in his DD 214.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999). 

However, the threshold question to be answered with respect 
to any claim for VA benefits is whether the veteran has 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded; 
that is, a claim which is plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d. 1464 
(1997).

Alternatively, the U.S. Court of Appeals for Veterans Claims 
(Court) has recently indicated that a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).   See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

With regard to the claim for PTSD, the Board notes that 38 
C.F.R. § 3.304(f), which governs claims for service 
connection for PTSD, was changed during the pendency of the 
veteran's claim.  The United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals prior to March 1, 1999) has stated that where laws or 
regulations change after a claim has been filed or reopened 
but before the administrative or judicial appeal process is 
completed, the version of the law most favorable to the 
appellant applies unless Congress provides otherwise.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1990).

Because the rating decision denying the veteran service 
connection for PTSD was issued prior to the effective date of 
the current version of 38 C.F.R. § 3.304(f), the veteran was 
not given notice and opportunity to submit evidence and 
argument pursuant to the current version of the regulation.  
When addressing a question not addressed by the RO, the Board 
must consider whether or not the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument.  If not, the Board must consider whether the 
veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  

Prior to June 18, 1999, the regulation read, in relevant 
part, as follows:

Service connection for post-traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304 
(1998).

In June 1999, the regulation was amended to read, in relevant 
part, as follows:

Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) 
(1999).

The 1998 version of the statute requires medical evidence 
establishing a clear diagnosis of PTSD.  The 1999 version of 
the statute requires medical evidence diagnosing PTSD in 
accordance with DSM-IV.  Both versions further require 
credible evidence of inservice stressors and a link 
established by medical evidence between the PTSD and the 
inservice stressors.  As discussed below, the veteran's claim 
for service connection for PTSD is not well grounded under 
either version of 38 C.F.R. § 3.304(f).  Therefore, the 
veteran has not been prejudiced by the Board's adjudication 
of his claim.  Indeed, a remand of this issue would only 
result in needless delay and impose further burdens on the 
RO, with no benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

The veteran's service medical records include a separation 
examination report, dated in October 1968, which shows that 
his psychiatric condition, and his spine and musculoskeletal 
system, were clinically evaluated as normal.  In an 
accompanying report of medical history, he denied any 
relevant symptoms, and he did not self-report any relevant 
injuries.  A report, dated in November 1966, notes complaints 
of sinuses, cold and backache.  The remainder of the service 
medical records are silent as to complaints, treatment or a 
diagnosis involving the low back or cervical spine, or a 
psychiatric condition.

A VA examination report, dated in May 1998, contains Axis I 
diagnoses of alcohol dependence and history of polysubstance 
abuse.  

A VA spine examination report, dated in May 1998, shows that 
the veteran reported that in 1990 he had undergone an L5-S1 
lumbar fusion for back pain, and a C5-6 fusion.  The report 
contains an impression of mechanical neck and low back pain.  
The examiner stated that it was unclear whether his neck 
condition is related to his military service, but it was 
likely that his neck pain was related to post-surgical 
changes.

A VA neurological examination report, dated in May 1998, 
shows that the veteran reported a history of cervical back 
surgery for a herniated disc, and a low back fusion, in 1990.  
There was no relevant diagnosis.

The RO wrote to the veteran in April 1999, in response to 
correspondence he had sent to the President.  In particular 
he was advised that in regard to his claim for service 
connection for PTSD there was no diagnosis of PTSD in his 
records.  In a subsequent supplemental statement of the case 
dated in June 1999 he was again advised that there was no 
evidence that he had a diagnosis of PTSD.  

A review of the veteran's written statements, and the 
transcript from his hearing, held in May 1999, shows that he 
argues that he has residuals of a low back injury, a neck 
disability, and PTSD as a result of his service.  Of 
particular note, he argues that he has neck and back 
disabilities from making about 20 parachute landings, and 
from heavy lifting while serving with an artillery unit in 
Vietnam.  Also of note, he testified that he received an 
intercurrent injury to his back while working at a newspaper 
after service, and that he received Workers' Compensation for 
this injury.  He stated that he was off of work for about 11/2 
years.  

The veteran testified that the first time he saw a doctor for 
his neck or back complaints was when he saw Dr. Eldridge in 
1978-1979.  He also stated that no doctor had advised him 
that his neck condition was due to something dating back to 
service.  In regard to PTSD the veteran claimed he was 
exposed to combat on repeated occasions.  When asked if he 
had been diagnosed with PTSD he stated that he thought Dr. 
Eldridge did it at one time.  He was asked if he could obtain 
those records .  He stated that he had signed a release in 
the past, but he could obtain those records.  The Hearing 
Officer advised him that he should obtain those records and 
the veteran agreed.  The veteran also expressed 
dissatisfaction with the VA examination that was conducted.  
The veteran subsequently submitted photo copies of 
photographs and a list of names, but no medical evidence 
showing a diagnosis of PTSD. 

With regard to the claim for PTSD, under 38 U.S.C.A. § 1110, 
the veteran must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  In this 
case, the veteran's claim must be denied because he has not 
provided medical evidence to substantiate his claim that he 
has PTSD.  The only medical evidence for consideration is the 
May 1998 VA examination report, which contains Axis I 
diagnoses of alcohol dependence and history of polysubstance 
abuse.  Accordingly, as no competent evidence has been 
presented that the veteran currently has PTSD, his claim must 
be denied as not well grounded.  See 38 U.S.C.A. § 5107(a); 
38 C.F.R. §§ 3.303, 3.304(f).  The Board notes that the 
veteran has been repeatedly advised of the need to submit 
evidence that he has a diagnosis of PTSD and such evidence 
has not been submitted.  This specific point was discussed 
during his personal hearing in May 1999.   As the veteran's 
claim for PTSD is being denied as not well grounded because 
there is no diagnosis of PTSD in the record, we do not need 
to reach the question as to whether he served in combat or 
had a verified stressor in service.

With regard to the claims for residuals of a back injury, and 
a neck disability, the Board notes that the veteran appears 
to have been treated on one occasion, in November 1966, for 
complaints that included a backache.  This apparently was an 
acute condition, as evidenced by the lack of subsequent 
treatment for a back condition during his approximately two 
years of service, and the lack of findings as to a back 
disorder in the separation examination report.  In addition, 
even assuming arguendo that the veteran's reports of low back 
and cervical spine surgery in 1990 (as contained in the May 
1998 VA examination reports) could serve as medical evidence 
of these conditions, the first medical evidence of either of 
the claimed conditions would come approximately 22 years 
after separation from service.  The Board further notes that 
the veteran has testified that he received an intercurrent 
injury to his back while at his employment which was so 
severe that he was off of work for about 11/2 years.  He also 
had surgery on his neck and back in 1990.  In any event, the 
Board finds that the claims file does not contain any 
competent medical evidence showing that either of these 
disabilities is related to the veteran's service.  Therefore, 
these claims must be denied as not well grounded.

In reaching this decision, the Board has considered certain 
language in the May 1998 VA spine examination report.  
Specifically, the examiner stated that, "If his L5-S1 fusion 
was for a spondylolisthesis, this more likely than not was 
related to his paratrooper activities in the past.  However, 
given the absence of these records, I am unable to definitely 
state that at this time."  The Board finds that this portion 
of the report is too speculative and inconclusive, when 
viewed in its full context, to render the claim for residuals 
of a low back injury well grounded.  See Lee v. Brown, 10 
Vet. App. 336 (1997).  Of particular note, the examiner 
indicated that he did not review the veteran's records, and 
in another part of the impression he stated that the etiology 
of the veteran's lumbar spine surgery was "unclear."  
Accordingly, the Board finds that this notation is not 
competent medical evidence of a nexus between any low back 
disorder and the veteran's service, and that the claim must 
be denied as not well grounded.

The Board has considered the veteran's statements indicating 
that he has residuals of a back injury, a neck disability and 
PTSD as a result of his service.  However, while the 
veteran's statements represent evidence of his symptoms, his 
statements are not competent evidence of PTSD, or that he has 
residuals of either a back injury or a neck disability that 
are related to his service.  Savage v. Gober, 10 Vet. App. 
488  (1997).  Although lay evidence is acceptable to prove 
the occurrence of an injury during active duty, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or opinion as 
to medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Accordingly, the veteran's claims 
for service connection for residuals of a back injury, a neck 
disability and PTSD must be denied as not well grounded. 

At his hearing, the veteran reported that he may have been 
diagnosed with PTSD by a private health care provider named 
Dr. Eldridge.  However, as noted above, he was specifically 
asked to submit these records, but has not.  The VA has a 
duty to advise the veteran that should he obtain medical 
evidence in support of this argument, it may be sufficient to 
reopen his claim.  See McKnight v. Gober, 131 F. 3d 1483 
(Fed. Cir. 1997). 

As the foregoing explains the need for medical evidence of 
PTSD, and a nexus between residuals of a back injury, and a 
neck disability, and the veteran's service, the Board views 
its discussion and the information provided by the RO as 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disabilities.  See Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).

ORDER

Service connection for residuals of a back injury, a neck 
disability, and PTSD is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

